Case: 17-15225   Date Filed: 08/07/2018   Page: 1 of 7


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-15225
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 2:16-cv-00039-LGW-RSB



LORETTA C. ADIGUN,

                                                     Plaintiff - Appellant,

                                  versus


EXPRESS SCRIPTS, INC.,

                                                     Defendant - Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                             (August 7, 2018)



Before JORDAN, JILL PRYOR and BRANCH, Circuit Judges.

PER CURIAM:
              Case: 17-15225     Date Filed: 08/07/2018   Page: 2 of 7


      Loretta Adigun, proceeding pro se, appeals the district court’s order granting

summary judgment to Express Scripts, Inc. on her claim under the Americans with

Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”). Adigun alleges that Express

Scripts discriminated against her by failing to provide a reasonable accommodation

for her disability. After careful review, we affirm.

                                       I.

      Adigun began working for Express Scripts, Inc. in September 2012 as a

patient care advocate. On August 23, 2014, Adigun suffered a heart attack as a

result of her coronary artery disease. Following her heart attack, on September 8,

2014, Adigun’s cardiologist submitted a Family and Medical Leave Act (“FMLA”)

Certification of Health Care Provider form to Aon Hewitt, the third-party

administrator of Express Script’s short term disability plan. In that form, Adigun’s

cardiologist stated that Adigun’s condition would last indefinitely and that she

would need cardiac rehabilitation for 13 weeks. Adigun was approved for and

took FMLA leave until November 14, 2014.

      Adigun never returned to work following her heart attack. She had no

contact with any employee of Express Scripts from the day when her heart attack

took place until February 25, 2015, when she received a phone call from an

Express Scripts employee informing her that she had been terminated for excessive

absences.


                                            2
              Case: 17-15225     Date Filed: 08/07/2018    Page: 3 of 7


      Adigun filed a complaint in federal district court against Express Scripts,

alleging that it had violated the ADA by failing to provide her a reasonable

accommodation. Express Scripts moved for summary judgment. The district court

granted the motion, determining that Adigun had failed to show that Express

Scripts was her employer and that, in any event, she had failed to establish that she

was a qualified individual under the ADA. This is Adigun’s appeal.

                                        II.

      We review the district court’s grant of summary judgment de novo, applying

the same legal standards as the district court. Hurlbert v. St. Mary’s Health Care

Sys., Inc., 439 F.3d 1286, 1293 (11th Cir. 2006). Summary judgment is

appropriate only “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The court must draw all reasonable inferences in favor of the non-

moving party. Standard v. A.B.E.L. Servs., Inc., 161 F.3d 1318, 1326 (11th Cir.

1998). We may affirm on any ground supported by the record, regardless of

whether that ground was relied on or considered below. Thomas v. Cooper

Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007).

                                        III.

      The ADA prohibits employers from discriminating against “a qualified

individual on the basis of disability in regard to job application procedures, the


                                              3
              Case: 17-15225      Date Filed: 08/07/2018   Page: 4 of 7


hiring, advancement, or discharge of employees, employee compensation, job

training, and other terms, conditions, and privileges of employment.” 42 U.S.C.

§ 12112(a). To establish a prima facie case of discrimination under the ADA, a

plaintiff must show that at the time of the adverse employment action, she (1) had

a disability, (2) was a qualified individual, and (3) was subjected to unlawful

discrimination because of her disability. Holly v. Clairson Indus., L.L.C., 492 F.3d

1247, 1255-56 (11th Cir. 2007).

      One way a plaintiff may establish the third prong is by showing that her

employer failed to provide her with a reasonable accommodation for her disability.

Id. at 1262. The ADA requires an employer to accommodate an employee with a

known disability unless the accommodation would result in undue hardship to the

employer. Earl v. Mervyns, Inc., 207 F.3d 1361, 1365 (11th Cir. 2000). An

employer’s duty to provide a reasonable accommodation, however, “is not

triggered unless a specific demand for an accommodation has been made.” Gaston

v. Bellingrath Gardens & Home, Inc., 167 F.3d 1361, 1363 (11th Cir. 1999).

Although this Circuit has not “determined precisely what form [a request for an

accommodation] must take,” Holly, 492 F.3d at 1261 n.14, other circuits have

addressed what qualifies as an adequate request. The Tenth Circuit, for example,

has explained that a plaintiff “need not use magic words,” but “should provide

enough information about his or her limitations and desires [] to suggest at least the


                                          4
              Case: 17-15225      Date Filed: 08/07/2018   Page: 5 of 7


possibility that reasonable accommodation may be found in a reassignment job

within the company.” Smith v. Midland Brake, Inc., 180 F.3d 1154, 1172 (10th

Cir. 1999). Similarly, the Third Circuit has held that a plaintiff making a failure to

accommodate claim must have provided “enough information that, under the

circumstances, the employer can be fairly said to know of both the disability and

desire for an accommodation.” Taylor v. Phoenixville Sch. Dist., 184 F.3d 296,

314 (3d Cir. 1999).

      Adigun does not satisfy the third prong of the prima facie case because there

is no evidence showing that she ever requested a reasonable accommodation from

Express Scripts. Adigun argues that the FMLA Certification of Health Care

Provider form should be construed as a request for a reasonable accommodation.

Even assuming that statements made in an FMLA form may constitute a request

for a reasonable accommodation under the ADA, nothing in the form Adigun’s

physician submitted could be so construed. The form states that Adigun was

referred to a health care provider for cardiac rehabilitation, but that reference does

not serve as a reasonable accommodation request because there is no indication

that Adigun’s need for cardiac rehabilitation—for which she needed and received

FMLA leave—would conflict with the demands of her position once she returned

to work. In contrast, a reasonable accommodation request is meant to allow an

employee to “perform the essential functions of [her] position.” Wood v. Green,


                                           5
                 Case: 17-15225        Date Filed: 08/07/2018        Page: 6 of 7


323 F.3d 1209, 1313 (11th Cir. 2003) (internal quotation marks omitted). Because

nothing in the FMLA form indicated that Adigun was seeking such an

accommodation or that one existed, the form failed to provide Adigun’s employer

with “enough information about her . . . limitations and desires” to trigger Express

Script’s duty to accommodate her. Smith, 180 F.3d at 1172.

      To the extent that Adigun argues the form served as a request for additional

leave, that request was unreasonable because she did not provide a specific date on

which she could return to work. Although “a leave of absence might be a

reasonable accommodation in some cases,” a request for indefinite leave “is

unreasonable if it does not allow someone to perform his or her job duties in the

present or in the immediate future.” Wood, 323 F.3d at 1314. The FMLA

Certification of Health Care Provider form stated that Adigun’s condition would

last indefinitely. And as Adigun testified, she never had any contact with her

employer following her heart attack: thus she could not have otherwise informed

her employer of a date on which she planned to return to work. Furthermore,

Adigun admitted that as of November 2014, she “had no idea” whether she would

be able to return to work after February 24th—the day on which she was

terminated. Doc. 73-2 at 42.1 See Duckett v. Dunlop Tire Corp., 120 F.3d 1222,

1226 (11th Cir. 1997) (rejecting reasonable accommodation claim where the

      1
          Citations to “Doc. #” refer to the numbered entries on the district court’s docket.

                                                  6
                Case: 17-15225      Date Filed: 08/07/2018      Page: 7 of 7


“[p]laintiff could not represent that he likely would have been able to work within

a month or two . . . and had no way of knowing when his doctor would allow him

to return to work in any capacity”). Adigun thus fails to satisfy her burden to show

that Express Scripts discriminated against her by failing to provide her a

reasonable accommodation.2

       AFFIRMED.




       2
         Because we conclude that Adigun never requested a reasonable accommodation, we
decline to address the bases on which the district court granted Express Scripts summary
judgment, including that Adigun was not a qualified individual under the ADA and that Express
Scripts was not Adigun’s employer.
                                              7